Appellant contends in his motion that because of the inexperience of the reporter taking down the testimony in this case and the certificate of the judge trying the same to such reporter's inability to prepare a narrative form of statement of facts, that we should therefore consider the question and answer form of the statement of facts. He also contends that the failure to consider same deprives him of his rights under the law; that Art. 760, C. C. P., is merely directory, not mandatory. It will be noted that such Article 760, supra, in Section 7 thereof, provides for an independent statement of facts which may be prepared by the parties thereto, either from the notes of the reporter, or otherwise, and does not of necessity have to be made by the reporter, but could be made by the attorney, and of course, must be agreed to and approved by the proper parties. We cannot be expected to go through the 30 unnumbered pages of questions and answers for the reason that same comes to us so certified by the trial court because of the inability of the reporter to prepare a narrative form thereof. *Page 604 
The motion for a rehearing will be overruled.